DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered. 

Election/Restrictions
Claims 3, 5-7, 9, 12-13, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/11/2020.

Response to Amendment
Claims 1, 3, 5-7, and 9-17 are currently pending in the application, with claims 3, 5-7, 9, 12-13, and 15-17 withdrawn from consideration as being drawn to a non-elected species. Claims 3 and 15 have been amended to recite features of non-elected species I, Figure 1, and claims 9, 12-13 and 16-17 are dependent on claims 3 and 15. Applicant’s amendments have overcome the outstanding objection and 112(b) rejections, previously set forth in the Final Office Action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 appear to recite structure of a non-elected species – I, Figure 1. However, it is possible to interpret the newly recited limitation of each of claims 1 and 10 such that it is disclosed by the elected species – II, Figure 2, as described in the rejection below, rendering it unclear what is actually meant by “upstream” in the limitation in view of applicant’s arguments in the remarks. Applicant’s remarks have not pointed to any specific support for the added limitation in the elected species – II, Figure 2.
Claims 11 and 14 are also rejected by virtue of dependence on claims 1 and 10, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denz (U.S. Pre-Grant Publication 2014/0299111).
Regarding claim 1, Denz teaches a tank venting device for a fuel tank (12) that supplies an internal combustion engine (22) with a fuel (Figure 2), the tank venting device comprising: a fuel vapor sorption system (10) that is capable of reversibly storing fuel vapor in, and removing it from, the fuel tank, and at least one purge device (purge pump 24, 25, and control valve 47), which is operable independently of the internal combustion engine, for applying a motive flow to the fuel vapor sorption system in the direction opposite from the fuel tank, so that the fuel vapor sorption system can be purged via a purge line (40), wherein the purge device includes at least one control device including at least one control valve (47) capable of regulating the motive flow through the purge line, and wherein the fuel vapor sorption system includes at least one tank vent valve (26) situated downstream from a sorption agent container (14) and upstream from the purge device (24, 25, 47 [valve (26) of Denz is upstream from the purge device (24, 25, 47) in the same exact manner as tank vent valve (80) is upstream of the purge device (38, 39) of Applicant’s elected invention in Figure 2, i.e. the branch passage of the vent valve is located upstream of the purge device]) relative to the applied motive flow (Figure 2; Paragraphs 0040-0050).
Regarding claim 10, Denz teaches a vehicle (Paragraph 0024) comprising: an internal combustion engine (22) that is operable with a fuel (Figure 2); a fuel tank (12) that is designed to supply the internal combustion engine with fuel; and a tank venting device comprising: the a fuel vapor sorption system (10) that is configured for reversibly storing fuel vapor in, and removing it from, the fuel tank; and at least one purge device .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denz (U.S. Pre-Grant Publication 2014/0299111) in view of Dudar et al (U.S. Pre-Grant Publication 2019/0360434).
Regarding claims 11 and 14, Denz discloses the invention of each of claims 1 and 10 as discussed above, but does not teach that the fuel vapor sorption system further comprises a diagnostic module connected to the sorption agent container via two lines, wherein the diagnostic module includes a pump.
Dudar teaches a tank venting device for a fuel tank (220) that supplies an internal combustion engine (210) with a fuel (Figure 2; Paragraph 0058), the tank venting device comprising: a fuel vapor sorption system (251) that is configured for reversibly storing fuel vapor in, and removing it from, the fuel tank (Figure 2; Paragraph 0058), and at least one purge device (261, 299) including a purge pump (299) in the same position as Denz (in the purge line just upstream of the control valve), which is operable independently of the internal combustion engine, for applying a motive flow to the fuel vapor sorption system in the direction opposite from the fuel tank, so that the fuel vapor sorption system can be purged via a purge line, wherein the purge device includes at least one control device including at least one control valve (261) for regulating the motive flow through the purge line (Figure 2; Paragraphs 0064 and 0072).
Dudar teaches that the fuel vapor sorption system further comprises a diagnostic module (330, 296) connected to the sorption agent container via two lines (See two of 320, 325, and 340 in Figures 3A-E) wherein the diagnostic module includes a pump (330) in addition to the purge pump (299)(Figures 2 and 3A-E; Paragraphs 0082 and 0085), in order to perform diagnostics on the fuel vapor system which require a diagnostic module with a pump in that position (Paragraphs 0085-0088).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Denz, .

Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument “that Denz does not disclose ‘wherein the fuel vapor sorption system includes at least one tank vent valve situated downstream from a sorption agent container and upstream from the purge device relative to the applied motive flow’, as recited in amended independent claim 1 (emphasis added)”, the examiner respectfully submits that this limitation has been interpreted in light of the elected species – II, Figure 2. It appears applicant’s arguments are directed to interpretation of the recited limitation in view of a non-elected species – I, Figure 1. The elected species – II, Figure 2 shows the tank vent valve situated in the exact same orientation, with respect to the “sorption agent container” and the “purge device”, as the cited Figure of Denz, as discussed in the 102 section above. Therefore, Denz is understood to disclose the limitation as interpreted in light of species I.
In response to applicant’s argument regarding the tank vent valve (26) of Denz being a part of the purge device surrounded by a dashed line in Figure 2, the examiner respectfully submits that this is an arbitrary designation and the cited tank vent valve 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747